Citation Nr: 0015840	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The appellant, the surviving spouse of the veteran who had 
active service from November 1943 to April 1946, appealed 
this decision to the BVA.


FINDINGS OF FACT

1.  The veteran died in November [redacted], 1997 at the age 
of 73; his immediate cause of death was sepsis, and his underlying 
cause of death was hypernatremia.

2.  At the time of the veteran's death, service connection 
had been established for anxiety disorder, evaluated as 70 
percent disabling; bronchial asthma, evaluated as 10 percent 
disabling; and burns of the right wrist and residuals of a 
nose fracture, both evaluated as 0 percent disabling.  In 
addition, a total evaluation based on individual 
unemployability due to service connected disabilities had 
been assigned effective January 1990.

3.  A disability of service origin did not cause, hasten, or 
materially and substantially contribute to the veteran's 
death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, although the 
November 1998 Statement of the Case addresses the issue of 
entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991), the December 1998 Substantive 
Appeal fails to address it.  As such, the only issue before 
the Board is that set forth in the title page of this 
decision.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c); see Ventigan v. Brown, 9 Vet. App. 34, 36 (1996). 

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim 

is well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claim for service connection for the cause of 
death must be supported by evidence to establish that the 
claim is well grounded.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. 
App. 19, 21 (1993).

At the time of the veteran's death, service connection had 
been established for anxiety disorder, evaluated as 70 
percent disabling; bronchial asthma, evaluated as 10 percent 
disabling; and burns of the right wrist and residuals of a 
nose fracture, both evaluated as 0 percent disabling.  In 
addition, a total evaluation based on 

individual unemployability due to service connected 
disabilities had been assigned effective January 1990.

In this case, in the Substantive Appeal and in a January 1999 
VA form 21-4138 (Statement in Support of Claim), the 
appellant essentially contends that the veteran had a 
respiratory condition which he contracted while in the 
service, and that his death was related to pneumonia.  
Additionally, she contends the veteran had hemochromatosis 
which was also incurred during his service and which caused 
the veteran to have many illnesses during his lifetime.  She 
further notes the veteran was treated for his illnesses by 
various physicians including Dr. Gaette, Dr. Garcia, Dr. 
Grandville, Dr. Dawson, Dr. Williams, Dr. Hilmer, Dr. 
Grefrerrg, Dr. Tran, and Dr. Eason.

With respect to the evidence of record, as noted above, the 
veteran's death certificate shows he died on November [redacted], 
1997 at the age of 73 due to sepsis, and his underlying cause 
of death was hypernatremia.  However, although the evidence 
shows he was treated for asthma, among other disorders, after 
his service, the evidence does not show that his cause of 
death was related to any of his service connected 
disabilities, including asthma.  In addition, the evidence 
shows that the veteran was first diagnosed with 
hemochromatosis in 1977 and with hypoxemia in 1989, which is 
at least 30 years after the veteran's discharge from service.  
As well, there is no competent evidence linking the veteran's 
hypernatremia, hemochromatosis or hypoxemia to his service.  
As such, the Board finds that the evidence does not show that 
a disability of service origin caused, hastened, or 
materially and substantially contributed to the veteran's 
death.

Specifically, the veteran's service medical records show that 
during his service he complained of or was treated for 
various health problems including, but not limited 

to, septal deviation, conversion hysteria, nervousness, right 
wrist scar, nasopharyngitis, leg pain, pneumonia, and 
influenza complicated by bronchial asthma and laryngitis.  
However, these records are negative for any indication of in-
service treatment/diagnosis of sepsis, blood abnormalities, 
and/or any of the diagnoses listed in the veteran's autopsy 
protocol report, as discussed below.

As to the post-service medical evidence, the record includes 
copious medical records dating back to July 1946.  In this 
regard, July 1946 and October 1947 statements from L. H. 
Parr, M.D., describe the medical history and symptomatology 
of the veteran's asthma at that time.  In addition, numerous 
VA examination reports dated from 1947 to 1991 diagnose the 
veteran with various disorders, including asthma, hysteria, 
burn scar in the right wrist, traumatic deviated septum, 
conversion reaction, anxiety reaction, mixed personality 
disorder, diabetes mellitus, osteoarthritis, hemochromatosis, 
cirrhosis of the liver, glaucoma, impotence, and mild 
obstructive lung disease.  In particular, the Board notes 
that a February 1989 VA examination report notes the veteran 
had a history of probable alcohol liver disease. 

Furthermore, medical records from the Houston VA Medical 
Center (VAMC) dated from 1954 to 1997 describe the treatment 
the veteran received over time for various health problems.  
In this regard, a hospitalization summary dated March 1977 
notes the veteran underwent a liver biopsy and was diagnosed 
with hemochromatosis, hypertension, and diabetes secondary to 
hemochromatosis, among other disorders.  February 1989 
notations diagnose the veteran with mild hypoxemia.  And, 
February 1990 notations diagnose him with alcohol abuse or 
dependence.

More importantly, a hospitalization summary from the Houston 
VAMC indicates the veteran was hospitalized from November 21, 
1997 until his demise on 

November [redacted], 1997.  The summary indicates the veteran 
was admitted for decreased responsiveness and his family's 
inability to take care of him at home.  He had a history of 
cerebrovascular accident and had been bedridden since then.  
Upon admission, the veteran had a fever and was anemic.  As a 
result, he received two units of blood transfusion.  It was 
further noted that part of the veteran's altered mental 
status was explained by the presence of hypernatremia, which 
was most likely due to dehydration and lack of access to 
water.  Finally, on November [redacted], 1997, he was found 
unresponsive.  The only abnormality he presented at that time 
was his elevated potassium for which the healthcare providers 
were unable to find an explanation, particularly since the 
veteran had had reasonable urine output and his blood urea 
nitrogen (BUN) and creatinine had improved. 

Lastly, the veteran's autopsy protocol report shows the 
veteran's diagnoses were status post cerebrovascular accident 
in 1996, diabetes mellitus, chronic renal insufficiency, 
aphasia, contractures of the lower extremities, status post 
cholecystectomy, and right great toe amputated.

Based on the above evidence, the Board finds that the 
appellant has not presented a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  The present record does not contain 
competent medical evidence showing that the veteran's 
immediate cause of death was linked to his period of service.  
Given this, the question then becomes whether the appellant 
has presented evidence that a service-connected disability 
caused or contributed substantially or materially to the 
cause of death, and the Board observes that there is no 
evidence linking any of the veteran's service-connected 
disabilities to his death.  As a matter of fact, the medical 
evidence shows that the veteran's hypernatremia on the day of 
his death, which as per the death certificate was the disease 
which initiated the events resulting in death, was most 
likely due to dehydration and his lack of access to water.

With regard to the appellant's belief that the veteran's 
death was caused by his service-connected asthma, and/or the 
reported service-acquired pneumonia and hemochromatosis, a 
lay person is competent to describe symptoms observed, but is 
not competent to offer evidence which requires medical 
knowledge, such as diagnosis or a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  If 
the only evidence on a medical issue is the testimony of a 
lay person, the claimant does not meet the burden imposed by 
38 U.S.C.A. § 5107(a) and does not have a well-grounded 
claim.  Unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  For these reasons, the Board must find that the 
appellant's claim of service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a).

Furthermore, as appellant has failed to meet her initial 
burden of submitting evidence which would well ground her 
claim of service connection, VA is under no duty to assist 
her in developing the facts pertinent to the above claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing 
"well grounded" claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  However, the Board notes that 
the appellant reports the veteran was treated during his 
lifetime by various private health care providers, including 
Dr. Gaette, Dr. Garcia, Dr. Grandville, Dr. Dawson, Dr. 
Williams, Dr. Hilmer, Dr. Grefrerrg, Dr. Tran, and Dr. Eason.  
In this regard, the Board observes that most of the medical 
records from these health care providers have not been 
submitted by the appellant, and suggests that such records 
may assist in well grounding the claim of service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 5103 
(West 1991); see generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


As the foregoing explains the need for competent evidence 
linking the cause of the veteran's death to his active duty 
service or to a service-connected disability, the Board views 
its discussion as sufficient to inform the appellant of the 
elements necessary to complete her application.  See Graves 
v. Brown, 8 Vet. App. 522, 524-525 (1996).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

